                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

ALEXZANDER HOUSTON,

                       Plaintiff,

v.                                                           Case No: 6:18-cv-708-Orl-31DCI

NICHOLAS GALLUZZI, ''JOHN DOES''
1-5, NICHOLAS HOLBROOK and
DAVID GROSE,

                       Defendants.


                                             ORDER
       This matter comes before the Court without a hearing on the motions to dismiss (Doc. 41,

42) filed by Defendants David Grose (henceforth, “Grose”) and Nicholas Holbrook (“Holbrook”),

respectively, and the responses in opposition (Doc. 43, 44) filed by the Plaintiff, Alexzander

Houston (“Houston”).

       I.      Background

       According to the allegations of the Second Amended Complaint (Doc. 30), which are

accepted in pertinent part as true for purposes of resolving the instant motion, on December 1,

2016, Houston was the passenger in a vehicle evading capture by the police. (Doc. 30 at 3).

When the vehicle crashed, Houston complied with police orders, exited the vehicle, and

surrendered but was shot in the shoulder by Defendant Nicholas Galluzzi (“Galluzzi”). (Doc. 30

at 2-3). Like the other defendants in this case, Galluzzi is an officer with the Rockledge Police

Department. (Doc. 30 at 2).

       Rather than immediately providing medical aid to Houston, Defendant Nicholas Holbrook

(“Holbrook”) spent “no less than a minute and twenty-two seconds” donning gloves, and then
began searching him. (Doc. 30 at 4). Both Galluzzi and Defendant David Grose (“Grose”) saw

that Holbrook was not providing aid to Houston, but neither intervened to provide such aid

themselves or to convince Holbrook to do so. (Doc. 30 at 4-5). About three minutes after the

shooting, another (unnamed) officer began providing medical aid to Houston. (Doc. 30 at 5). 1

       On May 8, 2018, Houston filed the instant suit pursuant to 42 U.S.C. § 1983, asserting

claims against Galluzzi and five “John Doe” defendants. (Doc. 1). On July 20, 2018, Houston

filed an amended complaint (Doc. 20), naming the same defendants. On October 26, 2018, the

Court granted in part Galluzzi’s motion to dismiss. (Doc. 29). On December 10, Houston filed

the Second Amended Complaint; among other changes, Houston added Holbrook and Grose as

defendants.

       In Count I, Houston asserts an excessive force claim against Galluzzi. (Doc. 30 at 5-6).

In Count II, he asserted claims against Galluzzi and Grose for failing to intervene when Holbrook

searched Houston rather than immediately providing medical aid. 2 (Doc. 30 at 7-9). And in

Count III, he asserts claims against all the defendants for failing to immediately render medical aid

to him. (Doc. 30 at 9-10). Holbrook and Grose argue, inter alia, that the claims asserted against

them in Count III should be dismissed on the basis of qualified immunity. 3




       1
          It is not clear from the pleading, but according to Houston’s responses to these motions,
the officer who began providing aid to him arrived after the shooting and was not one of the
named defendants.
       2
         By way of a separate order (Doc. 45), the Court dismissed the failure to intervene claims
in Count II on the grounds that they were redundant as to the failure to provide aid claims in Count
III.
       3
         The other arguments made by Holbrook and Grose in their motions were also raised by
Galluzzi in his motion to dismiss (Doc. 33) and were resolved in the order (Doc. 45) addressing
that motion. Accordingly, those arguments are moot.



                                                -2-
        II.     Legal Standard

        “Qualified immunity protects government officials performing discretionary functions …

from liability if their conduct violates no clearly established statutory or constitutional rights of

which a reasonable person would have known.” Jacoby v. Baldwin County, 835 F.3d 1338, 1343-

44 (11th Cir. 2016) (quoting Foy v. Holston, 94 F.3d 1528, 1532 (11th Cir. 1996)). In this

Circuit, the law can be “clearly established” for qualified immunity purposes only by decisions of

the United States Supreme Court, Eleventh Circuit Court of Appeals, or the highest court of the

state where the case arose. Id. at 1344 (citing Jenkins v. Talladega Bd. of Educ., 115 F.3d 821,

826 n.4 (11th Cir. 1997)). If a public official was acting within the scope of his or her

discretionary authority, the burden shifts to the plaintiff to show that qualified immunity is

inappropriate. Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002). To do so, the plaintiff

must (1) allege facts that establish that the officer violated his or her constitutional rights and (2)

show that the right involved was clearly established at the time of the putative misconduct.

Jacoby, 835 F.3d at 1344. The Court may consider these two prongs in either order, and a public

official is entitled to qualified immunity if the plaintiff fails to establish either one. See Pearson

v. Callahan, 555 U.S. 223, 226, 129 S.Ct. 808, 818, 172 L.Ed.2d 565 (2009).

        III.    Analysis

        Deliberate indifference to a pretrial detainee’s serious medical needs is a violation of the

Due Process clause of the Fourteenth Amendment. See Snow ex rel. Snow v. City of Citronelle,

Ala., 420 F.3d 1262, 1268 (11th Cir. 2005). 4 As noted above, Houston alleges in Count III that



        4
         Claims for deliberate indifference to a prisoner’s medical needs violate the Eighth
Amendment’s ban on cruel and unusual punishment rather than the Fourteenth Amendment.
Goebert v. Lee County, 510 F.3d 1312, 1326 (11th Cir. 2007) (citing Snow, 420 F.3d at 1268).
However, the standards under the Eighth Amendment are identical to those under the Fourteenth,
and therefore courts assessing a pretrial detainee’s deliberate indifference claim may look to cases


                                                  -3-
the Defendants violated his constitutional rights by failing to provide him with any medical

treatment in the approximately three minutes between when he was shot and when another officer

began providing aid. (Doc. 30 at 4-5). It is not disputed that the Defendants were acting within

their discretionary authority during the events at issue in the Second Amended Complaint.

Accordingly, Houston bears the burden of establishing that qualified immunity is inappropriate

here.

        Holbrook and Grose argue that, even viewing the facts asserted in the Second Amended

Complaint in the light most favorable to Houston, Count III fails to state a claim against them.

They acknowledge that after being shot, Houston had a serious medical need. But they contend

that the facts alleged by Houston do not show that their inaction constituted violation of a

constitutional right, because there is no case law establishing that apprehending officers are

themselves obligated to provide such aid, such that their failure to do so would constitute

deliberate indifference. See, e.g., City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)

(in case involving shooting during an arrest, finding that where officers summoned ambulance,

which promptly took pretrial detainee to hospital, city satisfied its obligation under Fourteenth

Amendment to provide medical care).

        Officers who take too much time summoning aid or do so in a way that results in an

excessive delay can be held liable under Section 1983. See, e.g., Valderrama v. Rousseau, 780

F.3d 1108, 1115-17 (11th Cir. 2015) (finding that where arrestee suffered life-threatening gunshot

wound to groin, officers who delayed requesting ambulance for three and a half minutes while

discussing shooting, and then reported wound as lower-priority “laceration,” resulting in

additional seven-minute delay in arrival of ambulance, were not entitled to summary judgment on


involving prisoners. Id.



                                                -4-
qualified immunity defense). But Houston has not alleged that any of the Defendants took such

actions here. His sole allegation is that the Defendants failed to personally provide treatment

within the first three minutes after the shooting.

       Houston has not presented any case law imposing upon government officials an obligation

to personally provide medical treatment, and the Court’s research has not uncovered any.

Accordingly, the Court finds that Count III fails to state a claim, and it will therefore be dismissed

without prejudice. 5

       IV.     Conclusion

       In consideration of the foregoing, it is hereby ORDERED that the motions to dismiss

(Doc. 41, 42) filed by Defendants David Grose and Nicholas Holbrook, respectively, are

GRANTED IN PART and DENIED IN PART AS MOOT, as set forth above. Count III is

DISMISSED WITHOUT PREJUDICE. In all other respects, the motions are DENIED AS

MOOT. Should the Plaintiff wish to file an amended pleading that cures the pleading deficiency

described above, he may do so on or before March 12, 2019.

       DONE and ORDERED in Chambers, Orlando, Florida on February 26, 2019.




       5
         Although Defendant Galluzzi did not raise this argument in his own motion to dismiss
(Doc. 33), it applies with equal force to him. Count III will therefore be dismissed as to all three
defendants. See Surtain v. Hamlin Terrace Foundation, 789 F.3d 1219, 1248 (11th Cir. 2015)
(Court may order dismissal sua sponte so long as plaintiff has notice and opportunity to respond).



                                                 -5-
